                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 BRENDA MARCELL OWEN ,

         Plaintiff,                                                       ORDER
 v.
                                                                Case No. 19-cv-148-wmc
 RONALD OSBORNE, ET AL.,

         Defendants.


       This case was closed on April 8, 2019 after the court did not receive the $400 filing fee or a

motion for leave to proceed in forma pauperis as ordered on February 25, 2019. On May 7, 2019 the

court received a Motion for Leave to Proceed in Forma Pauperis and supporting documentation from

plaintiff. Therefore, plaintiff’s case may be reopened.

       Plaintiff now seeks to commence this lawsuit without prepayment of the filing fee pursuant to

28 U.S.C. § 1915. After considering plaintiff’s motion and supporting documentation, I find that

plaintiff is unable to prepay the fees and costs of commencing this action or to give security therefor.




                                                ORDER

       IT IS ORDERED that:

       1.      This case is reopened, and Plaintiff Brenda Marcell Owen’s petition for leave to proceed

without prepayment of fees is GRANTED.

       2.      No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the complaint

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary relief

against a defendant who is immune from such relief. Once the screening process is complete, a separate

order will issue.
Entered this 10th day of May, 2019.

              BY THE COURT:


              PETER OPPENEER
              Magistrate Judge
